ON MOTION FOR REHEARING-.
■ Respondent, in his motion for rehearing, very earnestly presses upon our attention the point that the appellant Andy Williams is in no position to complain of the judgment because the jury, by its verdict in plaintiff’s favor, has found that the stock of goods belonged to Vern Williams, and he did not appeal. Respondent says the debt for which the execution was issued was that of Vem Williams the levy was sought to be made on the goods as his property, and the verdict finds it was his, therefore, he is the only one who can complain, and as he did not appeal, his son, Andy Williams, cannot object to the judgment.
*420The fallacy in' this argument lies in the fact that, unless and until there was a levy actually made, plaintiff has no right to litigate the question of who owned the stock. As no levy was made, the case should not have been submitted to the jury. There was no dispute between Yern and Andy Williams. Both swore that the latter owned it. The plaintiff had no right to dispute or litigate the question whether the one or the other owned it unless he, the plaintiff, had obtained a special interest therein by making a levy thereon. Consequently, the son, Andy Williams, has the right to object on appeal to all the steps taken to secure a judgment. True the jury ' by their verdict, said the property was Yern Williams’. But it was only in the event a levy was made that the jury would have any right to decide that it was Yern Williams’ property and turn it over to the marshal to pay Vem’s debts. If no levy was made it is no concern of plaintiff’s whether Yern- or Andy owned the stock, so far as' this case is concerned. Of course we do not mean to say that it is.herein judicially determined and settled that Andy Williams in fact owned the stock. All we say is that, inasmuch as there was no levy made, the defendant Andy Williams can object to the judgment on appeal since there is no one disputing his title who is entitled to do so.
We have carefully gone over the case again on the other points urged in the motion for rehearing, especially upon the one urging that the evidence shows a levy was made. As a result we are more strongly convinced than ever, if that be possible, that no levy was made, and that the conclusion reached in the opinion must be adhered to. It must, as we have no power to set aside the law or to apply it otherwise than as we find it.
All concur.